— Orders, Supreme Court, New York County (David B. Saxe, J.), entered September 6, 1991 and July 27, 1992, respectively, which denied the defendant’s motion and plaintiffs’ cross-motion for summary judgment on the issue of liability and which thereafter denied, inter alia, renewal, unanimously affirmed, without costs.
This action arises out of the purchase by plaintiffs from defendant Liberty Travel Services, Inc. of a Mexican vacation package. Liberty thereafter forwarded plaintiffs’ itinerary to non-party Vicke Travel. Vicke subsequently arranged for an additional fee for a side trip for plaintiffs, during the course of which plaintiffs were injured.
Summary judgment was properly denied. Questions of fact exist which include whether Vicke, allegedly as defendant’s agent, was the "English speaking local representative” re*617ferred to in the subject tour package (see, Unger v Travel Arrangements, 25 AD2d 40, 48). Concur — Milonas, J. P., Ellerin, Kassal and Rubin, JJ.